DETAILED ACTION
Claims 1 – 20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites the limitation "a threaded portion" in line 1.  This recitation creates an antecedent basis issue since a threaded portion is already recited in claim 1 from which claim 17 depends via claim 16.
As best understood for purpose of examination and to expedite prosecution the “a threaded portion” will not be considered as a different threaded portion but will be considered as “the threaded portion” (please note that applicant’s drawings and specification show {see at least figs. 2, 6 and 21} and recite {at least elements 6 and 54 are referenced as “a threaded portion”} a variety of threaded portions but it is unclear if a separate threaded portion is being referenced here).
However, positive in claim recitation of proper antecedent basis or a clarification as to a separate and distinctly recited threaded portion is required.

Further claim 17 recites “the threaded portion has a width that is smaller than the width of the body portion and larger than the width of the threaded portion.” Emphasis added.
This is indefinite since it is unclear how the threaded portion is larger than itself. To the extent that applicant is reciting two distinct threaded portions it is unclear which threaded portions are being referenced and while they appear to be related by width, the relationship to the other structures is also unclear.
For purpose of examination and in order to expedite prosecution the final “the threaded portion” will be considered as some other undefined threaded portion.
However, positive in claim recitation of distinct and clear nomenclature for these possibly different threaded portions OR clarification on the structure of a width variable threaded portion OR reformation of the claim language to clarify what is limited by is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US 20150211581; hereinafter Murphy) in view of Smith et al. (US 20170052059; hereinafter Smith).

Regarding claim 1, Murphy teaches a wireless (see [0024-25]) vibration monitoring device (100; see [0085]; see fig. 3) comprising 
a connection structure (see figs. 2 and 3 showing a connection structure/attachment feature; [0074]) suitable for attaching the monitoring device to equipment (at least 410) to be monitored (see fig. 3 in view of fig. 6 showing a connection structure and the equipment to which it is attached for monitoring), 
wherein the monitoring device comprises a temperature sensor (abstract; [0084]) and a vibration sensor (abstract teaches accelerometer; [0085] teaches “It is also understood that data from the enveloped acceleration sensor (accelerometer) 224 can be used to determine vibrations generated by the rotating elements of the rotating industrial machinery 410”) configured to remotely monitor vibration and temperature transferred to the monitoring device via the connection structure, 
wherein the monitoring device comprises a metal base comprising a body portion and a threaded portion constituting the connection structure ([0074] teaches “An attachment feature, such as a threaded through hole 130, is integrated into the base subassembly 120 for attachment to the rotating industrial machinery 410.” And “The preferred base subassembly 120 is fabricated of a metallic material.”; see [0072-76] teaching regarding the attachment/connection feature(s)), 
wherein the threaded portion comprises threads ([0074] “it is understood that the threaded through hole 130 can be provided having any suitable thread size”) and protrudes from the body portion of the base (see [0074] “Alternatively, the threaded through hole 130 can be adapted from a female configuration to a male configuration by inserting a threaded stud (not shown) therein.” In view of figs. 2 and 3), 
wherein the temperature sensor is thermally connected to the body portion of the base (at least [0073] teaches that “132 can be integrated as a component providing thermal transfer between the rotating industrial machinery 410 and the temperature sensor”; see figs. 3 and 6).
Murphy does not directly and specifically state that the device is cellular and that the device comprises an integrated satellite-based radio-navigation system for location detection.
However, Smith teaches a device that can remotely track and monitor real-time parameters of electric motors and/or machines including data such as location, vibration and temperature (abstract) which has cellular connectivity and satellite/GPS connectivity (see at least [0022] “Radio interface 310 can be cellular (3G, 4G, CDMA, GSM, etc.), Wi-Fi, satellite” and “Radio interface 310 can also include GPS or another location determination system.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the wireless device for temperature/vibration monitoring of Murphy with the specific knowledge of using the wireless device for temperature/vibration monitoring having cellular/satellite/GPS communication/location of Smith. This is because cellular and GPS allow for providing the device with location and communication. This is important in order to know where the device is and transmit/receive data to/from the device so as to allow for servicing and repairs of the device (Smith abstract; see also Murphy abstract).

Regarding claim 2, Murphy teaches that the threaded portion of the base comprises male threads (see [0074] “Alternatively, the threaded through hole 130 can be adapted from a female configuration to a male configuration by inserting a threaded stud (not shown) therein.” In view of figs. 2 and 3).

Regarding claim 3, Murphy teaches that the base comprises a wall extending along the longitudinal axis of the body portion of the base (at least wall of slot 129 - see [0073]; see fig. 3 showing this wall as “229” which appears to be a type-O) and a contact surface (“thermal contact point of the base subassembly 120” [0083]) provided on a structure protruding from the inside surface of the wall of the base (at least contact surface contacting the conductive trace/element 216; see fig. 4 in view of fig. 3).

Regarding claim 4, Murphy teaches that the contact surface extends perpendicular to the longitudinal axis of the body portion (see fig. 3 showing that the contact surface of groove 129(text)/229(drawing) extends across the axis and in another extent with the axis – the surface is rectangular), wherein the temperature sensor (220) comprises a plate-shaped contact area (at least 216) that is brought into thermal contact with the contact surface (at least contact surface of conductive trace/element 216 contacts the contact surface of the groove in the base 129/229; see fig. 3; see also [0074] teaching that “The preferred base subassembly 120 is fabricated of a metallic material. The metallic material provides suitable thermal transfer”).

Regarding claim 5, Murphy teaches that the contact area of the temperature sensor is attached to the contact surface by means of a thermally conductive gel or thermally conductive adhesive ([0076] teaches that “The assembly between the sensing device enclosure 110 and the base subassembly 120 can be accomplished using any known or inventive interface and/or assembly process for attaching a tubular member (representative of the sensing device enclosure 110) to a base member (representative of the base subassembly 120). This can include adhesives” - emphasis added; [0075] teaches that “It would be preferred that the bonding agent be thermally conductive.” -emphasis added; see also [0072-76] and [0040]).

Regarding claim 6, Murphy teaches that the monitoring device is battery driven and comprises a battery assembly or battery housing (212; see fig. 3 in view of fig. 1) configured to receive a cylindrical commercially available batter[y] (212; [0078] teaches that at least a generic “battery” may be used such as “Lithium batteries”), wherein the battery assembly is enclosed within a shell (see fig. 1 in view of fig. 3 showing that the battery power source may be enclosed; see also [0078] teaching that further the battery may be sealed in epoxy).
Murphy as modified by Smith lacks direct and specific teaching regarding a plurality of batteries.
However, Murphy does disclose a battery power source ([0078]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the battery of Murphy as modified by Smith with a second or plural batteries.  This is because one of ordinary skill in the art would have expected multiple/plural batteries to be one of several straightforward ways (more batteries; better batteries; recharging the batteries; replacing the batteries) of increasing the portable power provided to the device because it has been held that mere duplication of the essential working parts (here batteries used as a power source) of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Regarding claim 7, Murphy teaches that the battery assembly or battery housing comprises an upright wall portion (at least portion of 202 which fig. 3 shows the battery attached to) allowing an upright mounting of the batter[y] (see at least fig. 3 showing upright mounting of a battery).
Murphy as modified by Smith lacks direct and specific teaching regarding a plurality of batteries.
However, Murphy does disclose a battery power source (212; [0078]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the battery of Murphy as modified by Smith with a second or plural batteries.  This is because one of ordinary skill in the art would have expected multiple/plural batteries to be one of several straightforward ways (more batteries; better batteries; recharging the batteries; replacing the batteries) of increasing the portable power provided to the device because it has been held that mere duplication of the essential working parts (here batteries used as a power source) of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Regarding claim 8, Murphy teaches that the shell is configured to hermetically enclose and seal the monitoring device so that the space inside the shell is so tightly closed that no air can leave or enter ([0078] teaches sealing the battery may involve sealing in epoxy “The battery is usually sealed in epoxy.”) the monitoring device (further [0090] teaches that “The design of the machine condition indicating sensor and monitoring device 100 can include an optional sealing feature to isolate the Printed Circuit Assembly (PCA) 200 from the environment.”; see also [0072-73] teaching generally regarding sealing the device).

Regarding claim 9, Murphy teaches that the monitoring device comprises a printed circuit board (PCB 202; [0077]), wherein the vibration sensor (at least 224) and the temperature sensor (at least 220) are integrated with the printed circuit board (see at least [0080] “The preferred configuration electro-mechanically assembles one or more of the sensors 220, 222, 224 directly to the Printed Circuit Board (PCB) 202”; see fig. 3 showing such integration; see also [0079-80]).

Regarding claim 11, Murphy as modified by Smith lacks direct and specific teaching that the monitoring device comprises a locking ring arranged to lockingly fix the shell to the base.
However, Murphy does disclose threaded and snap fit interfaces at the interface (location of seal feature 128; see figs. 3 and 1; see [0076] which teaches that this interface between 110 and 120 “The assembly between the sensing device enclosure 110 and the base subassembly 120 can be accomplished using any known or inventive interface and/or assembly process for attaching a tubular member (representative of the sensing device enclosure 110) to a base member (representative of the base subassembly 120). This can include adhesives, epoxies, a threaded interface, a press fit interface, an interference interface, a snap fit interface, and the like.”; see also [0073] which teaches “A base support and seal feature 128 is provided upon an interior surface of the base subassembly 120. The base subassembly 120 can incorporate features to engage with a respective end of the sensing device enclosure 110.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify fixing of a portion of the shell/sensing device enclosure of Murphy as modified by Smith with a specific locking ring.  This is because one of ordinary skill in the art would have expected a locking ring to be a way of making this interface robust. This is because a locking ring acts to create a strong attachment between the components which is the desired design goal (see at least [0076] of Murphy).

Regarding claim 12, Murphy teaches that the monitoring device comprises one or more ring sealing gaskets arranged to seal between the shell and a threaded portion of the base ([0073] teaches that “A base support and seal feature 128 is provided upon an interior surface of the base subassembly 120.”; [0076] teaches that the interface may include threads).

Regarding claim 13, Murphy teaches that the shell comprises a cylindrical portion provided with a fastening structure (see fig. 1; see [0076] and [0073] regarding fastening structure(s)).
Murphy as modified by Smith lacks direct and specific teaching that the locking ring is provided with a fastening structure arranged and shaped to fit the fastening structure of the cylindrical portion.
However, Murphy does disclose threaded and snap fit interfaces at the interface (location of seal feature 128; see figs. 3 and 1; see [0076] which teaches that this interface between 110 and 120 “The assembly between the sensing device enclosure 110 and the base subassembly 120 can be accomplished using any known or inventive interface and/or assembly process for attaching a tubular member (representative of the sensing device enclosure 110) to a base member (representative of the base subassembly 120). This can include adhesives, epoxies, a threaded interface, a press fit interface, an interference interface, a snap fit interface, and the like.”; see also [0073] which teaches “A base support and seal feature 128 is provided upon an interior surface of the base subassembly 120. The base subassembly 120 can incorporate features to engage with a respective end of the sensing device enclosure 110.”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify fixing of a portion of the shell/sensing device enclosure of Murphy as modified by Smith with a specific locking ring and fastening structure.  This is because one of ordinary skill in the art would have expected a locking ring and fastening structure to be a way of making this interface robust. This is because a locking ring acts with a fastening structure to create a strong attachment between the components which is the desired design goal (see at least [0076] of Murphy).

Regarding claim 14, Murphy as modified by Smith lacks direct and specific teaching that the cylindrical portion comprises a male fastening structure, wherein the locking ring is provided with a female fastening structure arranged and shaped to fit the male fastening structure of the cylindrical portion.
However, Murphy does disclose a threaded interface (see [0076] which teaches that this interface between 110 and 120 “… can include … a threaded interface, … and the like.”; see also [0073] and figs. 3 and 1; as well as knowledge of male/female threading configurations being interchanged/interchangeable [0074]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify fixing of a portion of the shell/sensing device enclosure of Murphy as modified by Smith with a specific locking ring and fastening structure having male/female threads.  This is because one of ordinary skill in the art would have expected a locking ring and fastening structure to be a way of making this interface robust. This is because a locking ring acts with a fastening structure to create a strong attachment between the components which is the desired design goal (see at least [0076] of Murphy).

Regarding claim 15, Murphy teaches that he width of the threaded portion is smaller than the width of the body portion (see fig. 2 showing this configuration; see also [0074] and fig. 3).

Regarding claim 16, Murphy teaches that the body portion comprises a flange (at least 125/126; fig. 3; [0074]).

Regarding claim 17, (as best understood; see 112(b) section above) Murphy teaches that a threaded portion protrudes from the flange ([0074] teaches an unshown threaded stud may protrude downward/outward from the hole 130; see figs. 3 and 2), wherein the threaded portion has a width that is smaller than the width of the body portion (see fig. 2 showing that a threaded stud in hole 130 is smaller than the width of the body) and larger than the width of the threaded portion (see [0076] in view of figs. 3 and 2 teaching regarding a threaded portion around the area of seal area 128 which is a larger width threaded portion than the threaded stud recited in [0074]). 

Regarding claim 20, Murphy teaches that a central bore is provided in the threaded portion (the bore interior to threaded portion 130; see fig. 2).

Claims 10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy as modified by Smith as applied to claims 1 and 9 (for claim 10) above and further in view of Canada et al. (US 5952803; hereinafter Canada).

Regarding claim 10, Murphy teaches that the temperature sensor is arranged in such a position of the printed circuit board that the temperature sensor (see fig. 3).
Murphy as modified by Smith lacks direct and specific teaching that the temperature sensor is brought into direct contact with the base.
However, Canada teaches a vibration/temperature monitor (abstract) with a temperature sensor (120) in direct contact with the base (see fig. 9).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the vibration/temperature sensing device of Murphy as modified by Smith with the specific knowledge of using the direct contact between base and temperature sensor of Canada. This is because such direct contact allows for better thermal connection between the sensor and the part/equipment to be measured. This is important in order to provide a more accurate measurement.

Regarding claim 18, Murphy as modified by Smith lacks direct and specific teaching that the body portion comprises a first protruding portion provided with a hole.
However, Canada teaches protruding portion (140a; see fig. 9) provides with a hole (see fig. 9 showing that element 140a has a hole for at least screw 145a).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the attachment portions for a temperature/vibration monitor of Murphy as modified by Smith with the specific knowledge of using the protrusion with a hole of Canada. This is because such a structure allows for robust attachment of elements an electronics board (col. 8, ¶ at 47 of Canada). This is important in order to provide a device to an end user that is durable.

Regarding claim 19, Murphy as modified by Smith lacks direct and specific teaching that the body portion comprises a second protruding portion provided with a hole.
However, Canada teaches a second protruding portion (140b; see fig. 9) provides with a hole (see fig. 9 showing that element 140b has a hole for at least screw 145b).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the attachment portions for a temperature/vibration monitor of Murphy as modified by Smith with the specific knowledge of using the second protrusion with a hole of Canada. This is because such a structure allows for robust attachment of elements an electronics board (col. 8, ¶ at 47 of Canada). This is important in order to provide a device to an end user that is durable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
See especially:
McCarty et al. (US 6006164); abstract and fig. 7A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855